Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 08/19/2021 has been considered.
Claims 21, 30, and 36 are amended. Claims 21-23, and 25-41 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “identifying a user, subsequent to the selection of the promotion data, by the user device, associated with a user account, linking, subsequent to the identification of the user account, the user account to a social network account of the identified user; obtaining, subsequent to the link of the user account to the social network account, user data from the social network account of the identified user; and providing, subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real- time, the promotion data” is not found/supported in the specification. The specification does not support how the selection of promotion data can identify a user account and how the promotion is displayed based on to the attachment of the user data to the confirmation of the order?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subsequent to the selection of the promotion data, by the user device, associated with a user account, linking, subsequent to the identification of the user account, the user account to a social network account of the identified user; obtaining, subsequent to the link of the user account to the social network account, user data from the social network account of the identified user; and providing, subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real- time, the promotion data” is not found/supported in the specification. Therefore, the limitation if indefinite and unclear to the examiner how the selection of promotion data can identify a user account and how the promotion is displayed based on to the attachment of the user data to the confirmation of the order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 26, 28-33, 35-39, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0037269 to Bassemir et al., U.S. Patent No. 7,937,288 to Blaser et al., in view of U.S. Patent Application Publication No. 2008/0035724 to Vawter, and further in view of U.S. Patent Application Publication No. 2009/0055292 to Chong et al.
With regard to claims 21, 30, and 36, Bassemir discloses a computer-implemented method comprising: 
identifying, by a server, a user device that is within a determined area of a physical store of a retailer (paragraph 4, Business establishments sometimes offer wireless Internet access to customers and others within their store, or within reception distance of the store. It’s well known to provide free access WIFi service whenever the user device is within the range of WiFi coverage area); 
controlling, subsequent to the identification of the user device, a Wi-Fi access point, to enable the user device to place an order, via the Wi-Fi access point, through a wireless local area network, wherein the server interfaces with the Wi-Fi access point, and wherein the Wi-Fi access point is physically located within the determined area of the physical store of the retailer (paragraphs 4, 16, 18, and 24, Setting up and implementing the WiFi sales reward system often involves loading and executing an application program or other software for the WiFi sales reward system on the store's servers or computer system. Further, the store should have WiFi antennas, wireless nodes, routers, or other like types of wireless or wired access ports configured to communicate with the customers accessing the Internet. By providing a prompt in 223 the store can inform the person of the requirement for a purchase. (Alternatively, this may also be done as part of the prompt in 213). In 223 the store can also advertise any special sales that presently offered, in addition to prompting the person to make a purchase in order to qualify for Internet access. Examiner notes that online ordering with 
providing, subsequent to confirmation of the order, access to the Internet, via the Wi-Fi access point, through a-the wireless local area network, to the user device, while within the determined area of the physical store of the retailer (paragraphs 4 and 20, FIG. 2 depicts a method 200 for detecting a customer seeking wireless Internet access, and granting access to the customer in response to receiving an access code. The method begins in 201 and proceeds to 203 to detect a customer making a purchase);
receiving, subsequent to the confirmation of the order and provision of access to the Internet, via the Wi-Fi access point, and through the wireless local area network, at the server from the user device, data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network (paragraphs 24-25, 37, Back in 219, Once the person has been informed in 223 of the requirement to make a purchase, the method proceeds back to 203 to detect customers making a purchase. once the WiFi sales reward system determines the access code to be valid and accepts entry of the access code (e.g., stores the access code, or otherwise enters it into the system), the WiFi sales reward system can begin the process of granting and monitoring Internet access. The WiFi sales reward system may measure a customer's Internet usage by keeping track of the bandwidth requirements for the customer's Internet activities. Examiner notes that once the person 
identifying a user, subsequent to the selection of the promotion data, by the user device, associated with a user account (paragraph 22, In some embodiments the WiFi sales reward system may recognize the customer's computer seeking access, either by recognizing the computer itself or recognizing the customer's account (if any) when an access code it entered. In such embodiments, the WiFi sales reward system may display personalized or tailored prompts on the customer's computer to greet the specific customer by name, and provide information the customer may find useful, based on the customer's demographics, past usage habits, or stated preferences.). 
However, Bassemir does not disclose wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, via the Wi-Fi access point, through the wireless local area network, and data indicative of internet sites visited by the user device via the access to the internet, via the Wi-Fi access point, through the wireless local area network; selecting promotion data, subsequent to the reception of the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network, based on the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the 2 of 16 LEGAL02/39734018v1Appl. No.: 15/016,913\wireless local area network comprising data indicative of in-store purchases made subsequent to the selection of the promotion data and subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real- time, the promotion data, the promotion data indicative of a discounted price on an item or service sold at the physical store of the retailer; confirming, subsequent to enablement of the user device to place the order, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities; linking, subsequent to the identification of the user account, the user account to a social network account of the identified user; obtaining, subsequent to the link of the user account to the social network account, user data from the social network account of the identified user and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer.
However, Blaser teaches wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, subsequent to the selection of the promotion data and subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real-time, the promotion data, the promotion data corresponding to the data indicative of one or more user activities, wherein the promotion data indicative of a discounted price on an item or service sold at the physical store of the retailer (Fig. 10, col. 3, lines 57-59, col. 6, lines 30-36, col. 9, lines 50-60, col. 10, lines 11-22, col. 12, lines 19-35, col 16, lines 47-54, and col. 17, lines 3-5, ad server automatically transmits certain advertisements for immediate display in real time. As another example, the user might go to a search engine which is known to the online service provider, and search for information about the sale of automobiles based upon the keywords "automobile sales."  Examiner notes that it’s subsequent to the selection of the promotion data and subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real-time, the promotion data”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, via the Wi-Fi access point, through the wireless local area subsequent to the selection of the promotion data and subsequent to the attachment of the user data to the confirmation of the order, by the server to the user device, an interface configured to display, in real-time, the promotion data, the promotion data corresponding to the data indicative of one or more user activities, wherein the promotion data indicative of a discounted price on an item or service sold at the physical store of the retailer; identifying a user, subsequent to the selection of the promotion data, by the user device, as taught in Blaser, in order to perform a best-fit match between the users and the advertisements (Blaser, col. 3, lines 50-52).
However, Vawter teaches confirming, subsequent to enablement of the user device to place the order, by the user device, the order by a swipe or a bump of the user subsequent to enablement of the user device to place the order”, Fig. 1, Fig. 11, paragraphs 31, 62, 104, 105, 107, and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, confirming, subsequent to enablement of the user device to place the order, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer, as taught in Vawter, in order to provide authentication information to a device on behalf of a mobile terminal to identify the mobile terminal for a near field transaction with the device (Vawter, abstract).
However, Chong teaches linking, subsequent to the identification of the user account, the user account to a social network account of the identified user; obtaining, subsequent to the link of the user account to the social network account, user data from the social network account of the identified user (successful completion of the above mentioned activities results in linking of marketplace and social platform accounts to enable access to the virtual gift application on the network-based social platform 13. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, linking, subsequent to the identification of the user account, the user account to a social network account of the identified user; obtaining, subsequent to the link of the user account to the social network account, user data from the social network account of the identified user, as taught in Chong, in order to merge a venue for sales with a social network platform (Chong, paragraph 3).
With regard to claims 22, 31, and 37, Bassemir discloses receiving an initial access, from the user device, to the internet, via the Wi-Fi access point; and routing the user device to a default landing page associated with the retailer, wherein the landing page provides a point to initiate the order (paragraphs 22-24, Block 209 involves determining whether a customer has been detected seeking access to the Internet using the store's Internet node, e.g., the store's WiFi node. The WiFi sales reward system may detect a customer trying to establish a wireless connection with the store's WiFi hot spot. In 213 the system sends a login prompt to the customer. In other words, the WiFi node of the store sends signals to the customer's computer to display a screen that prompts the user for entry of an access code. The login prompt may say something 
With regard to claims 23, 32, and 38, the combination of references discloses determining the user account associated with the user device (Bassemir, paragraph 22, In some embodiments the WiFi sales reward system may recognize the customer's computer seeking access, either by recognizing the computer itself or recognizing the customer's account (if any) when an access code it entered); providing, by the server to the user device, promotional data corresponding to the one or more user interests comprises one or more of: providing, to the user device, discount information for the product or service provided by the retailer that (I) matches the one or more user interests, or (II) corresponds to a purchase previously made by a user according to the purchase data obtained from the user account; and providing, to the user device, an advertisement for the product or service provided by the retailer that (I) matches the one or more user interests, or (II) corresponds to a purchase previously made by a user 
With regard to claims 25, 33, and 39, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer. 
However, Chong teaches obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer ( The network-based social platform 13 may be embodied as FACEBOOK.RTM. services, a social utility that connects people with friends and others who work, study and live around them provided by Facebook of Palo Alto, Calif. User profile information 42 may also be displayed to other users on the network-based social platform 13 according to a status (e.g., "friend") associated with the respective user. In one embodiment, the status of a user may be used to identify a quantity of information (e.g., user profile information 42/application integration information) or a type of information (e.g., user profile information 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer, as taught in Chong, in order to merge a venue for sales with a social network platform (Chong, paragraph 3).
With regard to claim 26, the combination of references discloses the promotional data is for a predefined number of orders within a predefined period of time (Blaser, col. 9, lines 50-60, col. 10, lines 11-22, and col. 17, lines 10-12, In one embodiment, the targeted activity list comprises the activity identifiers that represent the greatest activity for a user on the local device for a given time period.).
With regard to claims 28, 29, 35, and 41, Bassemir discloses providing access for the user device to the Internet through a wireless local area network comprises providing the access in response to receiving a purchase order from a user associated with the user account; and a time period of the access is directly proportional to a purchase amount in the purchase order; obtaining, from the user account, access information indicative of an Internet access time allocated to a user associated with the Internet access at Java Joe's Coffee Shop, please enter your access code." As discussed above, the WiFi sales reward system may provide an access code to a customer on a complementary basis at the time they make a purchase of goods or services in the store. The access code may be associated with a particular length of Internet access time, with the amount of access time being dependent upon the dollar value of the purchase, the type of items purchased, the time of day of the purchase, the time of day of the access, or any other variable associated with the sale or the access to the Internet. For example, a $4.00 purchase may entitle the customer to an access code providing 15 minutes of Internet access using the store's facilities. In another example, a coffee shop trying to develop regular customers may offer a special deal in which the coffee shop provides an hour's worth of Internet access for the purchase of a cup of coffee and a muffin. If the coffee shop has ample morning customers but lacks sales in the afternoon, it may offer greater quantities of Internet access time in the afternoon than it does in the morning, for comparable sales amounts, paragraph 23).
Claims 27, 34, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0037269 to Bassemir et al., U.S. Patent No. 7,937,288 to Blaser et al., U.S. Patent Application Publication No. 2008/0035724 to Vawter, and U.S. Patent Application Publication No. 2009/0055292 to Chong et al, and further in view of U.S. Patent Application Publication No. 2010/0250351 to Gillenson et al.
With regard to claims 27, 34, and 40, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose posting the promotional data to the social network account of the identified user. 
However, Gillenson teaches posting the promotional data to the social network account of the identified user (The incentive processing entity 10 may also notify members of the reward member's 1 social network of the activities that the reward member is performing and the benefits received, Paragraphs 75 and 129-131).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, posting the promotional data to the social network account of the identified user, as taught in Gillenson, in order to permit individuals and groups within one or more social communications networks to participate in and transmit information to others about their activities related to the virtual advertising, incentives, redemption and promotion (Gillenson, abstract).

Response to Arguments
Applicants' arguments filed on 08/19/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose subsequent to the identification of the user device, enablement of the user device to place the order, confirmation of the order, confirmation of the order and provision of access to the internet, selection of the promotion data, the identification of the user account, link of the user account to the social network account, attachment of the user data to the confirmation of the order”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687